PER CURIAM.
Appellant, a juvenile, was adjudicated a delinquent child. On appeal he contends that the petition charging him with a sexual battery should have been dismissed as it failed to charge an essential element: lack of consent. We affirm.
Appellant argues that the failure to allege that the act was committed without the consent of the victim is fatal. We hold, however, that the petition used words that were of “equivalent import.” Catanese v. State, 251 So.2d 572 (4th DCA Fla.1971). The petition alleged that the appellant did:
“Unlawfully commit sexual battery upon a person over the age of 11 years . and coerced (her) to submit by threating (sic) to use force or violence on (her) likely to cause serious personal injury and she did reasonably believe that [appellant] had the present ability to carry out these threats . . . .”
The words “coerced (her) to submit” by means of threats of violence or force clearly indicate that the petition was legally sufficient to charge the essential element of lack of consent of the victim. Therefore, we affirm the court’s order adjudicating appellant a delinquent child.
Affirmed.
WALDEN, MAGER and DOWNEY, JJ., concur.